Citation Nr: 1516411	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-05 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether D.J. was properly removed as the Veteran's dependent spouse effective January 30, 2008.  

2.  Entitlement to an effective date earlier than March 8, 2010, for recognition of the Veteran's spouse, L.M., as a dependent for purposes of an increase of his compensation award.

3.  Whether an overpayment of compensation benefits in the amount of $3,075, for removing D.J. as the Veteran's dependent spouse, was properly created.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to November 1989 and from September 1992 to October 2005.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is part of the Veteran's paperless claims file, which is managed in the Veterans Benefits Management System (VBMS).  Additional relevant documents are located in Virtual VA, a separate electronic database, and have been reviewed by the Board.  

The issue of whether an overpayment of compensation benefits in the amount of $3,075, for removing D.J. as the Veteran's dependent spouse, was properly created is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In June 2006, the Veteran was informed that his compensation award included an amount for his dependent spouse, D.J., and that he should inform VA of any change in his marital status.  

2.  The Veteran and D.J. were divorced in January 2008.  Evidence reveals notification was some time after the divorce.

3.  The RO terminated additional dependency compensation for a dependent spouse, D.J., effective January 30, 2008.

4.  In a May 2008 rating decision, the RO granted service connection for posttraumatic stress disorder with an evaluation of 30 percent disabling, effective January 30, 2007.
 
5.  In the May 2008 letter informing the Veteran of this decision, the RO also informed him that it was paying him as a veteran with one dependent, his spouse, D.J., and that he should inform VA if there is a change in his marital status.  

6.  The Veteran did not provide information regarding his marital status within a year of the May 2008 letter.
 
7.  The Veteran filed an April 2009 claim for entitlement to a total disability rating based on individual unemployability (TDIU), and in a July 2010 decision, the RO granted TDIU, effective April 1, 2009.  A March 8, 2010 report of contact reveals that the Veteran called the RO to report his divorce in January 2008 from D.J., and his marriage to L.M. on July 19, 2008.
 
8.  In the July 2010 letter informing the Veteran of this decision, the RO again informed him that he was being paid as a veteran with one dependent, his spouse, D.J., and that he should inform VA if there is a change in his marital status.  
 
9.  In October 2010, within one year of the July 2010 notification letter, the Veteran submitted a "declaration of status of dependents" form showing his divorce from D.J. and marriage to L.M.  


CONCLUSIONS OF LAW

1.  D.J. was properly removed as the Veteran's dependent spouse effective January 30, 2008, with the reduced rate payable the day following the date of the discontinuance.  38 U.S.C.A. § 5112(b)(2) (West 2014); 38 C.F.R. § 3.501(d)(2) (2014).  

2.  The criteria for an effective date of April 1, 2009, but no earlier, for recognition of the Veteran's spouse, L.M., as a dependent for purposes of an increase in his compensation award have been met.  38 U.S.C.A. §§ 1115, 5107, 5110(f) (West 2014); 38 C.F.R. §§ 3.4, 3.102, 3.204, 3.401(b) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The issues on appeal arise from the Veteran's disagreement with the effective dates assigned in connection with the removal and recognition of his ex-spouse and spouse as dependents.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  In addition, the letters discussed below, requesting that the Veteran inform VA of any change in his marital status, informed him of what was required in order for him to receive the correct compensation based on recognition of his dependents.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  As discussed below, the RO assisted the Veteran by requesting information regarding his marital status.  Additionally, the main factual dispute in this case is over when VA was first informed of the Veteran's divorce and second marriage.  As discussed below, there is a presumption of regularity in VA processes and procedures, which extends to a presumption that a communication by the Veteran to a VA employee would be properly recorded in the Veteran's file.  As explained below, the Veteran has not presented clear evidence sufficient to overcome this presumption, and the Board therefore finds that VA was under no further obligation to assist in the verification of the existence of such a communication.  See 38 U.S.C.A. § 5103A(a)(2) ("The Secretary is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim.").  

For the reasons set forth above, the Board finds that VA has satisfied its duties to notify and assist the Veteran with respect to the issues decided herein.  Those issues are thus ready to be considered on the merits.

II.  Analysis

An additional amount of compensation may be payable for a spouse when a veteran is entitled to compensation based on disability evaluated as at least 30 percent disabling.  38 U.S.C.A. § 1115(1)(A); 38 C.F.R. § 3.4(b)(2).  The Veteran was informed in June 2006 that his compensation award included an amount for his dependent spouse, D.J.  The June 2006 letter included notice that the Veteran should inform VA of any change in his marital status.  Earlier notice had notified him of the need to report dependents to the VA for additional compensation for which he might be eligible.  That information was provided.

As reflected in a March 2010 report of contact form, the Veteran and D.J. were divorced in January 2008.  The Veteran's former spouse, D.J., was properly removed as his dependent effective January 30, 2008, the last day of the month in which their January 2008 divorce occurred, with the reduced rate payable the day following the date of the discontinuance.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. § 3.501(d)(2).  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The statute and regulations specifically provide that an award of additional compensation on account of dependents based on the establishment of a qualifying disability rating shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(3).  The statute and regulation further provide that the effective date of the award of any benefit or any increase therein by reason of marriage shall be the date of such event, if proof of such event is received within one year from the date of marriage.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1)(i).

The regulation further provides that, regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim, which means the date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event and otherwise the date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).

In Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009), the Court held that entitlement to additional compensation for dependents is premised on any rating decision establishing compensation under 38 U.S.C.A. § 1114 and rating the disability not less than 30 percent.  The Court also held that the effective date for additional compensation for dependents must be the same as the effective date of the increase in compensation in the rating decision giving rise to such entitlement, regardless of any previous grant of benefits, if proof of dependents is submitted within one year of notice of the rating action.  Id.  

The earliest record in the file of the Veteran informing VA of his divorce and second marriage is a March 2010 report of contact completed by a VA employee who spoke with the Veteran over the telephone.  The Veteran reported that he was divorced in January 2008, remarried in July 2008, and that he had sent VA information regarding his divorce when it took place.  The Veteran asserts that he spoke with a counselor in the public contact room at the RO in December 2008, that he showed the counselor copies of documentation related to his divorce and marriage, and that the counselor made copies of the documents, date stamped them, and gave the Veteran a copy of the stamped document.  The Veteran reports that he lost the copies of the stamped documents when he moved.  

There is a presumption of regularity with regard to processes and procedures throughout the VA administrative process. See, e.g., Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005) (RO's issuance of SOC); Crain v. Principi, 17 Vet. App. 182, 186 (2003) (RO's mailing of an SOC to a veteran); Redding v. West, 13 Vet. App. 512, 515 (2000) (whether RO received the Veteran's power of attorney); Baldwin v. West, 13 Vet. App. 1, 5-6 (1999) (whether RO examined and considered service medical records); Schoolman v. West, 12 Vet. App. 307, 310 (1999) (whether RO sent to claimant the application form for dependency and indemnity compensation); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (RO's mailing of a VA decision to a veteran).  The presumption of regularity provides that, in the absence of clear evidence to the contrary, public officers are presumed to have properly discharged their official duties.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  Accordingly, the Board presumes that had the interaction between the Veteran and the public contact room counselor occurred as reported, there would be some evidence of such interaction in the Veteran's claims file, such as copies of the documents reportedly provided by the Veteran.  See M21-1, Part III, Subpart i, Chapter 1.7 (Sept. 27, 2004) (describing the responsibilities of the public contact team).  The Board has carefully reviewed the file and there is no indication of any contact between the Veteran and the RO in December 2008 and no indication that VA was informed of the Veteran's second marriage before March 2010.  That notification, and others are detailed in appropriate reports.  No such indication exists for the reported December 2008 notification.

The file reveals that the Veteran submitted a claim for service connection in January 2008, which was adjudicated in a May 2008 rating decision.  A May 2008 letter informed the Veteran of the decision, that he was being paid as a Veteran with one dependent (his spouse, D.J.), and that he should inform VA of any change in his marital status.  The next communication from the Veteran was an April 2009 application for increased compensation based on unemployability.  Neither the January 2008 claim nor the April 2009 application contained any information regarding the Veteran's marital status.  

The presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  Here, however, the only evidence of the claimed December 2008 interaction between the Veteran and the RO are the Veteran's statements.  This is not the type of clear evidence to the contrary that is sufficient to rebut the presumption of regularity.  Mindenhall, 7 Vet. App. at 274.  

The Veteran also reports that he discussed whether his second wife had been recognized by the Department of Defense and VA with a Veterans Service Organization representative in April 2009 and that the representative looked in the computer and told him "yeah, there's documents supporting that."  Again, there is no evidence in the file supporting the contention that there was electronic evidence of record of the Veteran's second wife in April 2009, and the Veteran's statements alone are not sufficient to rebut the presumption of regularity.  

Accordingly, the Board finds that the first time VA was informed of the Veteran's marriage to L.M. was in March 2010.  However, in light of Sharp, an earlier effective date is warranted for inclusion of L.M. as the Veteran's spouse.  A July 2010 decision granted entitlement to TDIU effective April 1, 2009.  The notification letter accompanying that decision mistakenly listed D.J. as the Veteran's spouse and told him to inform VA of any change in his marital status.  The Veteran submitted a declaration of status of dependents in October 2010 giving the details of his divorce and marriage to L.M.  The July 2010 decision granting TDIU qualifies as a rating decision upon which entitlement to additional compensation for dependents could be based.  As the Veteran submitted proof of dependents within a year of the rating decision, he is entitled to an effective date for inclusion of L.M. as his spouse of April 1, 2009, the effective date of the increased rating that gave rise to entitlement to additional compensation for dependents.  The Board notes that there is an additional February 2010 rating decision that could qualify as a rating decision giving rise to additional compensation for dependents, however, the effective dates of the ratings in that decision are all later than April 1, 2009.  

An effective date earlier than April 1, 2009, is not warranted.  Although there were earlier rating decisions granting benefits upon which entitlement to additional compensation for dependents could be based, including in May 2008, as noted above, VA was first informed of the Veteran's marriage to L.M. in March 2010, more than a year after such earlier rating decisions.  Additionally, VA was not informed within one year of the marriage, and therefore there is no provision allowing for an effective date of the date of marriage.  See 38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1)(i).  Although the Veteran argues that the right and just thing to do is to allow benefits back to his wedding date, the Board is bound by VA laws and regulations and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As there is no legal basis to provide the relief the Veteran seeks, the claim of entitlement to an effective date earlier than April 1, 2009, for recognition of L.M. as the Veteran's dependent spouse must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The Veteran's dependent spouse, D.J., was properly removed from his award effective January 30, 2008.

Entitlement to an effective date of April 1, 2009, but no earlier, for recognition of the Veteran's spouse, L.M., as a dependent for purposes of an increase of his compensation award is granted, subject to controlling regulations governing the payment of monetary awards. 


REMAND

In light of the change to the effective date of the recognition of the Veteran's spouse, L.M., as a dependent, the issue regarding the amount and validity of the overpayment is remanded to the AOJ for recalculation.  

Accordingly, the case is REMANDED for the following action:

1.  Recalculate the amount of the overpayment based on the Board's action above.  Document this calculation in the VBMS file, to include a clear list of the monthly payments the Veteran actually received, including whether such payments included an amount for a dependent spouse, and the monthly payments to which he was entitled for the periods on appeal.  

2.  After completing the above and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


